Case 7:17-cv-09431-JCM Document 119-10 Filed 05/24/19 Page 1 of 4

AGREEMENT REGARDING ALLOCATION AND DIVISION OF ATTORNEYS’ FEES

This Agreement is made and entered into this 30 day of May 2018, by and between
Hudson Valley Justice Center (“HVJC") and Worker Justice Center of New York (“WJCNY"), and
sets out the agreement covering the allocation and division of any and all funds recovered as
attorneys’ fees and/or reimbursement for costs incurred by HVJC and WICNY while acting as
Plaintiffs’ counsel In relation to the litigation matters identified herein.

WITNESSETH

WHEREAS, attorneys Robert McCreanor and Maureen Hussain while employed by
HVIJC have heretofore served as counsel for Plaintiffs in the following matters which remain
pending: .

* Jose Barragan et al. v. Rosann Landscape Corp. et al, 7:17-cv-06453(CS), (S.D.N.Y)

e Herrera v, Panaderia Y Café La Chapincita et al.; Index No. 67724/2017 (New York
State Supreme Court, Westchester County)

e Ramirez et al. v. Abba Builders Inc. et al,; 1:17-cv-8688 (RWS), (S.D.N.Y.)

e Bisono et al. v. TDL Restoration Inc. et al.; 7:17-cv-09431-VB, (S.D.N.Y.)

e Anton etal, v. Go Green Finish et al., 18-cv-1506-NR (S.D.N.Y.)

WHEREAS, attorneys Robert McCreanor and Maureen Hussain have resigned from their
employment at HVJC effective June 1, 2018,

WHEREAS, attorneys Robert McCreanor and Maureen Hussain will become associated with
and employed by WICNY effective June 1, 2018,

WHEREAS, Plaintiffs in the above-referenced matters wish to terminate HVJC’s
representation and continue to be represented by attorneys Robert McCreanor and
Maureen Hussain as employees of WICNY after June 1, 2018,

WHEREAS, attorneys Robert McCreanor and Maureen Hussain filed substitution of counsel
papers with the courts noted above, substituting WICNY Instead of HVJC as Plaintiffs’ law
firm in the above-referenced matters effective June 1, 2018, and the substitution has been
so ordered by the respective federal courts, and

WHEREAS, HVJC and WJCNY acknowledge that any funds awarded to Plaintiffs by the court
or received through negotiated settlements in the above-referenced matters and
designated as attorneys’ fees and/or costs should be allocated in a proportional manner
based on professional hours expended;
Case 7:17-cv-09431-JCM Document 119-10 Filed 05/24/19 Page 2 of 4

NOW, THEREFORE, for and in consideration of the promises and the mutual covenants
and agreements set forth herein, the receipt and sufficiency of which are hereby
acknowledged, and to.induce reliance thereon and in reliance thereon, the parties hereto
covenant, agree, stipulate, represent and warrant as follows with respect to each of the above-
referenced litigation matters:

If any such action results in a payment, recovery or award of plaintiffs’ attorneys’ fees
and/or expenses, all monies that are to be recelved by the parties’ attorneys will be distributed
as follows:

First, the firms shall be reimbursed for any costs and expenses each has advanced for
the litigation before there is any distribution of fees. If the payment, recovery or award of
plaintiffs’ attorneys’ fees is insufficient to reimburse each of the firms fully far all costs and
expenses it has advanced for the litigation, such firm shall be reimbursed fully and
proportionally based upon the firms’ expenses incurred and recorded prior to any payment of
attorneys’ fees:

Second, the monies remaining after reimbursement of ail costs and expenses (the “net
monies”) will be distributed pro rata in proportion to the hourly arnount of work performed, as
calculated by the entire number of hours worked and recorded or to be recorded by attorneys
from HVJC and WICNY for the time they were employed at each such organization.

Miscellaneous Provisions

Conflict with Fee Provisions: HVJC and WJCNY will submit this agreement to the court
having jurisdiction of any of the matters listed herein if and when an application is made by
Plaintiff(s) for attorneys’ fees and costs, and will request that any court award of fees and costs
be entered in recognition of and in accordance with its terms. The amounts so awarded will be
allocated as set forth in this agreement, unless the award explicitly prohibits such an allocation.

Settlement and Fee Application Authority: Plaintiffs and their attorneys of record at the time
of settlement negotiations and/or of their submission of an application to recover costs and
attorneys’ fees shall have sole authority to make such application and to negotiate and accept
or reject the terms of settlement, as long as these actions give full effect to the provisions
stated in this Agreement.

Time and Expense Records: HVJC and WICNY will continue to maintain contemporaneous
time and expense records for attorneys and staff. These records will be shared between the
firms on request, In the event that HVJC and WJCNY must submit hours to obtain any fee

2
Case 7:17-cv-09431-JCM Document 119-10 Filed 05/24/19 Page 3 of 4

award, the firms will cooperate as necessary in the submission of such application, Robert
McCreanor and Maureen Hussain will remain responsible at all times for insuring that all their
time records and all expenses for the period while they were employed by HVJC and WJCNY are
timely, fully and accurately maintained and are produced to assist HVIC for purposes of carrying
out this agreement,

Dispute: Mediating any dispute between the parties with a neutral third-party mediator Is
preferred. However, if mediation is neither agreed to nor successful, then any controversy or
claim arising out of or relating to this contract or breach thereof shall be finally resolved by
arbitration administered by the American Arbitration Association under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may be entered tn
any court having jurisdiction thereof. The arbitration hearing shall be conducted In
Westchester County, NY unless the parties consent to a different location. The decision of the
arbitrator shali be final and binding on all parties.

Entire Agreement: This Agreement contains the entire agreement of the parties. No other
agreement, statement, or promise made on or before the effective date of the Agreement will
be binding on the parties.

Counterparts: This Agreement may be executed by the parties in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

Drafting: This agreement has been drafted by Robert McCreanor, Maureen Hussain, Lewis
Papenfuse, Robert Hermann and Eric Gordon.

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED
BY THE PARTIES.
Case 7:17-cv-09431-JCM Document 119-10 Filed 05/24/19 Page 4 of 4

AGREED AND ACKNOWLEDGED;

,
| pepe ote CENTER
go

By:

 

pee” wf sii

Eric Gordon, Chair of the Board of Directors

WORKER JUSTICE. CENTER OF NEW YORK
By: CF

cae aa a e
Lewis Papenfuse, Executive Director

/

Robert NMcCreanor !

a”

 

Jiauben Hssain

Dated: May # 2018
